Case 1:20-cv-24722-RNS Document 7 Entered on FLSD Docket 01/13/2021 Page 1 of 4




                            United States District Court
                                      for the
                            Southern District of Florida

 Maria Bowers and Phillip Bowers,        )
 Plaintiffs,                             )
                                         )
 v.                                      ) Civil Action No. 20-24722-Civ-Scola
                                         )
 Scottsdale Insurance Company,           )
 Defendant.                              )
                        Order Denying Motion to Remand
       This matter is before the Court upon the motion filed by Plaintiffs Maria
 Bowers and Phillip Bowers (collectively, “Bowers”) to remand. (ECF No. 5.) The
 Bowers request that the Court remand this case to the Circuit Court of the
 Eleventh Judicial Circuit in Miami Dade County, Florida, asserting that
 Defendant Scottsdale Insurance Company (“Scottsdale”) failed to show by a
 preponderance of the evidence that the Court has subject matter jurisdiction
 pursuant to 28 U.S.C. § 1332. Upon review and consideration of the motion, the
 record, and the relevant legal authorities, the Court finds that the jurisdictional
 requirements are met. Therefore, the Court denies the Bowers’ motion. (ECF No.
 5). The Court also notes that the Bowers have not filed a reply brief and the time
 to do so has passed.
      1. Background
        On September 10, 2017, the Bowers’ home was damaged as a result of
 Hurricane Irma. (ECF No. 6-1 at ¶ 8.) The Bowers allege that they
 purchased homeowners’ insurance from Scottsdale and that the policy covered
 the Bowers’ property against hurricane damage. (Id. at ¶¶ 1, 8.) The Bowers filed
 an amended complaint against Scottsdale, alleging that Scottsdale breached the
 insurance policy by denying the Bowers’ claim and refusing to pay the full
 benefits under the policy. (ECF No. 5, Ex. B, at ¶ 21.) The amended complaint
 sought money damages of $70,419.53.
        On November 17, 2020, Scottsdale removed the action from state court by
 filing a notice of removal in this Court. (ECF No. 1.) In its notice of removal,
 Scottsdale alleges that it satisfied the requirements of 28 U.S.C. § 1332 because
 the Bowers’ claims exceed $75,000.00 and that the parties are completely
 diverse. (Id. at ¶¶ 3, 6.) On November 25, 2020, the Bowers filed a motion to
 remand, arguing the Court does not have jurisdiction because Scottsdale has not
 met its burden of demonstrating by a preponderance of the evidence that the
Case 1:20-cv-24722-RNS Document 7 Entered on FLSD Docket 01/13/2021 Page 2 of 4




 amount in controversy exceeds the Court’s jurisdictional threshold. (ECF No. 5
 at ¶ 6.)
    2. Legal Standard
        Federal courts are obligated to conduct a preliminary examination of the
 record to determine that jurisdiction exists. Kelly v. Harris, 331 F.3d 817, 819
 (11th Cir. 2003). A civil action may be removed from state court to federal
 district court if the action is within the original jurisdiction of the federal court.
 28 U.S.C. § 1441(a). Original jurisdiction exists when a civil action raises a
 federal question, or where the action is between citizens of different states and
 the amount in controversy exceeds $75,000. See 28 U.S.C. §§ 1331, 1332. A
 party seeking to invoke a federal court’s diversity jurisdiction must allege facts
 that show that federal-subject-matter jurisdiction exists. Travaglio v. Am.
 Express Co., 735 F.3d 1266, 1268 (11th Cir. 2013). The notice of removal must
 also be timely filed with the Court, pursuant to 28 U.S.C. § 1446(b).
    3. Analysis
        The parties do not dispute that complete diversity of citizenship exists.
 Therefore, the question before the Court is whether the amount in controversy
 satisfies the jurisdictional requirements. In their motion, the Bowers contend
 that the case should be remanded to state court because the amount of
 controversy does not exceed $75,000. In response, Scottsdale maintains that it
 has established the jurisdictional amount by a preponderance of the evidence
 because the Bowers seeks an award of $70,419.53, and that if such an award
 were to include an award of attorneys' fees, the total amount in controversy
 would likely exceed $75,000. The Court agrees with Scottsdale’s position. The
 jurisdictional requirements have been met.
        When a statute authorizes the recovery of attorney's fees, and the plaintiff
 has requested attorney’s fees, a reasonable amount of those fees is included in
 the amount in controversy. Missouri State Life Ins. Co. v. Jones, 290 U.S. 199,
 201 (1933); Morrison v. Allstate Indemnity Co., 228 F.3d 1255, 1265 (11th Cir.
 2000). To determine whether those fees are reasonable a court may look at
 evidence within the complaint and the defendants may introduce their own
 “affidavits, declarations, or other documentation” to meet their burden. See
 Pretka, 608 F.3d at 755; Mirras v. Time Ins. Co., 578 F. Supp. 2d 1351, 1352
 (M.D. Fla. 2008); Northup Props., Inc. v. Chesapeake Appalachia LLC, 567 F.3d
 767, 770–71 (6th Cir. 2009) (concluding that the defendant’s affidavits were
 specific enough to prevent the determination of the amount in controversy “from
 becoming a matter of judicial star-gazing”). The evidence provided must establish
 by a preponderance of the evidence that the attorney’s fees are not speculative,
Case 1:20-cv-24722-RNS Document 7 Entered on FLSD Docket 01/13/2021 Page 3 of 4




 however the evidence does not need “to establish the amount in controversy
 beyond all doubt or banish all uncertainty about it.” Pretka, 608 F.3d at 755.
 Here, the Bowers seek an award of attorney’s fees as set forth by Fla. Stat. §
 627.428 and § 626.9373 that authorizes a court to award such fees to the
 beneficiary under an insurance policy. (ECF 6-1 ¶ 27.) If the Bowers were to
 prevail, they would be entitled to an award of attorney’s fees under § 627.428
 and § 626.9373. Accordingly, their attorney’s fees can be included in the amount
 in controversy calculation.
        In support of removal, Scottsdale provided the affidavit of its counsel,
 Edgard Cespedes, to explain how Scottsdale reached an amount in controversy
 in excess of $75,000. (ECF No. 6-3.) In his affidavit, Cespedes underscored his
 familiarity with litigating insurance defense cases in Florida; his knowledge of
 hourly rates that are typically charged by plaintiff’s attorneys in similar cases;
 and his familiarity with the amount of time and fees which a plaintiff’s attorney
 would incur in a case such as this. (Id. at ¶ 10.) Further, under penalty of
 perjury, Cespedes stated that the last invoice he received from a plaintiff’s
 attorney in a first-party insurance coverage case in which fees were contested
 sought $12,000.00 in fees incurred up to and including service of the initial
 complaint and discovery. (Id. at ¶ 11.) In a similar case, Cespedes stated he
 received an initial demand for $10,000.00 in attorney’s fees under § 627.428 and
 § 626.9373. (Id.) In light of his experience and knowledge of the case, Cespedes
 determined that the amount of attorney’s fees will more likely than not exceed
 $4,580.47. (Id. at ¶ 12.) The Court agrees and the Plaintiffs filed no reply
 disputing that evidence. In applying its common sense and judicial experience in
 awarding attorney's fees in similar matters, the Court finds that the amount in
 controversy, including attorneys’ fees, will likely exceed the $75,000
 jurisdictional requirement. See DO Restaurants, Inc. v. Aspen Specialty Ins. Co.,
 984 F. Supp. 2d 1342, 1345–46 (S.D. Fla. 2013) (Scola, J.) (finding it is “not
 a stretch to imagine that fees would exceed $10,943.65, which is all that [the
 removing defendant] needs in this case” to establish the amount in controversy).
        Because the Bowers requested a statutory award of attorney’s fees, and
 Scottsdale provided an estimate of those fees supported by the affidavit of an
 attorney familiar with the amount of time and hourly rates charged in litigating a
 case such as this one, this Court finds that Scottsdale has shown by a
 preponderance of the evidence that the estimated attorney’s fees are likely to are
 likely to exceed $4,580.47. Therefore, Scottsdale has shown that the
 jurisdictional requirements are met.
Case 1:20-cv-24722-RNS Document 7 Entered on FLSD Docket 01/13/2021 Page 4 of 4




   4. Conclusion
      For the reasons set forth above, the Court denies Bowers’ motion to
 remand (ECF No. 5).
      Done and ordered, at Miami, Florida, on January 12, 2021.

                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
